The Attorney General of Texas
                                                            July 5, 1982
MARK WHITE
Attorney General


Supreme      Court Building             Mr. Evans N. Wents                       Opinion No. ?w482
P. 0. Box 12546
                                        Executive Director
Austin,    TX. 76711. 2546
51214752501
                                        State Commission for the Blind           Re: Authority of Commission
Telex    9101674-1367                   P. 0. Box 12866                          for the Blind to guarantee
Telecopier     5121475.0266             Austin, Texas   78711                    loan repayments

                                        Dear Mr. Wents:
1607 Main St., Suite 1400
Dallas. TX. 75201.4709
2141742.6944                                 The Sixty-seventh Legislature enacted section 91.0301 of    the
                                        Human Resources Code, which provides as follows:
4624 Alberta       Ave., Suite    160
                                                      (a) The [C]ommission [for the Blind] may
El Paso, TX.       79905.2793
9151533.3464
                                                 establish a program to make loans to finance the
                                                 purchase of technological aids for visually
                                                 handicapped persons. Interest on the loans may
1220 Dallas Ave.. Suite          202             not exceed 10 percent a year.
Houston,     TX. 77002-6966
7131650-0666
                                                       (b) The director may promulgate rules to
                                                  administer the loan program.
606 Broadway.        Suite 312
Lubbock,     TX.    79401.3479          Acts 1981, 67th Leg., ch. 126, at 317.
6061747-5236

                                            You state as follows:
4309 N. Tenth, Suite S
McAllen,     TX. 76501-1685                           It has been suggested that the commission
5121662.4547                                     would be more prudent and achieve better results
                                                 by arranging the specific loans through existing
200 Main Plaza. Suite 400
                                                 bank channels and acting as guarantor for the
San Antonio,  TX. 76205.2797                     loans, it being understood that the exposure of
5121225.4191                                     the commission would be limited to the specific
                                                 portion of its endowment funds restricted to such
An Equal      Opportunity/
                                                 use.
Affirmative     Action     Employer
                                                      This suggestion has merit in that it does not
                                                 involve the commission in the direct management of
                                                 a loan fund, and it works to establish the credit
                                                 record or history of the borrowers in the
                                                 commercial market.




                                                                    p. 1701
                                                                         .i   .


Mr. Evans N. Wentz - Page 2   (kg+482)




    You ask:

               Does the commission need specific legislative
          authority to enter into a program calling for it
          to guarantee loan repayments, using a portion of
          its endowments as collateral?

Administrative agencies have only those powers expressly granted by
statute or necessarily implied therein. Stauffer v. City of San
Antonio, 344 S.W.2d 158 (Tex. 1961); State v. Jackson, 376 S.W.2d 341
(Tex. 1964). If applicable statutes do not grant an agency the power
to do a particular thing, then the agency has no such power. Nueces
County Water Control and Improvement District No. 3 v. Texas Water
Rights Commission, 481 S.W.2d 924 (Tex. Civ. App. - Austin 1972, writ
ref'd n.r.e.); Martinez v. Texas Employment Commission, 570 S.W.Zd 28
(Tex. Civ. App. - Corpus Christ1 1978, no writ).

     Section 91.0301 clearly does not expressly authorize the loan
program you describe. The remaining question is whether it impliedly
authorizes such a program. We answer in the negative.          In our
opinion, the power to establish a loan program through bank channels,
with the cosuaission acting as guarantor on the loans and using a
portion of its endowments as collateral, simply cannot be said to be
reasonably implied in a statute which merely authorizes the commission
to establish and operate a loan program itself. If nothing else, the
fact that the loan program would be administered by banks, rather than
by the commission, is, in our opinion, sufficient to enable us to
conclude that the proposed program is too different from the program
contemplated by section 91.0301 to be permissible under that section.

     The proposed loan program may be one which the legislature would
authorize if it considered the matter. We must take statutes as we
find them. however. and we cannot read into them more than their words
will clearly sanction and fairly sustain. Texas Highway Commission v.
El Paso Building and Construction Trades Council, 234 S.W.2d 857 (Tex.
1950); Railroad Conrmissionof Texas v. Miller, 434 S.W.Zd 670 (Tex.
1968). We therefore conclude that express or implied authority for
the loan program you describe is necessary (assuming, of course: that
such authority is provided in accordance with the requirements of the
Texas Constitution), and that section 91.0301 of the Human Resources
Code does not furnish such authority. You do not ask and we do not
address any question relating to the constitutionality of section
91.0301.

                              SUMMARY

               Section 91.0301 of the Human Resources Code
          does not authorize the Commission for the Blind to




                               p. 1702
Mr. Evans N. Wents - Page 3   (MW-482)




          establish, through existing bank channels, a
          program to make loans to finance the purchase of
          technological aids     to   visually   handicapped
          persons, with the commission acting as guarantor
          on the loans and using a portion of its endowments
          as collateral.




                                         MARK      WHITE
                                         Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Jon Bible
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Patricia Hinojosa
Jim Moellinger
Bruce Youngblood




                                   p. 1703